        Case 3:16-cv-02396-RDM Document 65 Filed 02/26/21 Page 1 of 1




                      IN THE UNITED ST ATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NICHOLAS LOMMA, et al.,

                        Plaintiffs,
       V.                                           3:16-CV-2396
                                                    (JUDGE MARIANI)
OHIO NATIONAL LIFE ASSURANCE
CORPORATION, et al.,

                        Defendants.

                                             ORDER

       AND NOW, THIS        2 ~~      DAY OF FEBRUARY 2021 , upon consideration of the Third

Circuit Court of Appeals' remand of the above-captioned matter to this Court for further

proceedings, IT IS HEREBY ORDERED THAT:

   1. Plaintiffs' Motion to Strike Defendants' Answer to Complaint (Doc. 41) is DENIED.

   2. Defendant's Motion for Summary Judgment on Plaintiffs' breach of contract claim (Doc.

       31) is GRANTED.

   3. Judgment is entered in FAVOR of Defendants Ohio National Assurance Corporation

       and Ohio National Life Insurance Company and AGAINST Plaintiffs Nicholas Lomma

       and minor J.L.

   4. The Clerk of Court is directed to CLOSE this actio




                                                 Ro ert D. Marian-·
                                                 United States District Judge
